Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
30, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 30, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00240-CV
____________
 
IN RE DEWAYNE MARKS SHELTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 17,  2004, relator filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed March 30, 2004.
Panel consists of
Justices Yates, Anderson and Hudson.